DETAILED ACTION
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Regarding claim 19, in line 1, “wherein return” should be “wherein the return”.  
Regarding claim 20, in line 1, “wherein return” should be “wherein the return”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, “the annular wall” lacks antecedent basis.  For the purpose of examination, it is assumed claim 21 depends from claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0255218 (Franer) in view of U.S. Patent Application Publication No. 2004/0204682 (Smith).
Regarding claim 2, Franer discloses a seal assembly (120) for use with a surgical instrument, the seal assembly comprising: a return spring (70) including a collar portion (76) and a plurality of spokes (72), the plurality of spokes extending radially outward from the collar portion (see Fig. 4 and paragraph [0016]); and a septum seal (80) engaged with the return spring, the septum seal including an orifice (81) and a peripheral seal (86) extending proximally of and in contact with a proximal edge of the collar portion of the return spring (see Fig. 4), the orifice configured to provide a seal about a portion of an instrument inserted therethrough (see paragraph [0017], e.g.).
Franer is silent on whether the plurality of spokes of the return spring is configured to bias the septum seal, and fails to disclose wherein a proximal-most edge of the peripheral seal is positioned proximally of a proximal-most portion of each spoke of the plurality of spokes.  However, Smith discloses a seal assembly including a septum seal (30/102) and a return spring (106), wherein the return spring includes a plurality of spokes (106) extending radially outward from a collar portion (102) (see Figs. 1 and 2 and paragraphs [0044] and [0048]), wherein the plurality of spokes is configured to bias the seal assembly (see paragraph [0044]), and wherein a proximal-most edge of a peripheral seal (110) is positioned proximally of a proximal-most portion of each spoke of the plurality of spokes (see Figs. 1 and 3).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to substitute the spokes of Smith for the spokes of Franer in order to allow the septum seal to be biased to a centered position along a longitudinal axis coaxial with a cannula to facilitate insertion of a surgical instrument through the cannula while still allowing the septum seal to float to allow for easier insertion of a surgical instrument into the seal (see Smith, paragraphs [0044], [0050], [0088]).  
Regarding claim 3, Franer discloses further including a first seal support (60) having an engagement surface (top of anchor 60), the engagement surface contacting a portion of the septum seal and including a plurality of apertures extending therethrough (see paragraph [0015] and Figs. 2-5; top of anchor 60 engages a lateral portion of septum seal 80 and includes holes for receiving posts of retainer 100).
Regarding claim 4, Franer discloses wherein the septum seal includes a surface having a plurality of apertures (87) (see Fig. 4 and paragraph [0017]).
Regarding claim 5, Franer discloses further including a second seal support (100) having a plurality of fingers (posts, see paragraph [0015] and Fig. 2), each finger of the plurality of fingers extending through a corresponding aperture of the plurality of apertures of the septum seal (see paragraph [0015] and Fig. 2).
Regarding claim 6, Franer discloses wherein at least a portion of the return spring is sandwiched between the first seal support and the second seal support (see Fig. 2 and paragraph [0015]).
Regarding claim 7, Franer discloses wherein the return spring (70) is disposed at least partially within a housing (34/110), and wherein the housing is configured to limit angulation of the septum seal with respect to the housing (internal walls of the housing abut the bellows 90 and limit how much bellows 70 can angulate relative to a central longitudinal axis of trocar 10).
Regarding claim 8, Franer discloses wherein the septum seal includes an annular wall (85).
Regarding claim 9, Franer discloses wherein the annular wall (85) extends from a planar surface (extends from a planar surface of flange 86, see Fig. 4, e.g.).
Regarding claim 11, Franer discloses wherein the septum seal (80) includes an annular wall (85) and the peripheral seal (86) extends radially outward from an upper portion of the annular wall (see Fig. 4).
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franer in view of Smith, and further in view of U.S. Patent Application Publication No. 2010/0228090 (Weisenburgh).
Regarding claims 12-14, Franer in view of Smith fails to suggest wherein the return spring further includes a plurality of spaced apart protrusions that extend radially inward from the collar portion, each protrusion of the plurality of protrusions cooperating with a corresponding finger of the plurality of fingers of the second seal support for controlling rotational movement between the return spring and the septum seal.  However, Weisenburgh discloses a body cavity access device (10) including two adjacent, connected components (12/24”), wherein the components are connected via fingers (46a/46b/46c) configured to engage a protrusion (72), the protrusion cooperates with the fingers for controlling rotational movement between the two components (see paragraphs [0070] and [0071]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the return spring of Franer in view of Smith to use a projection as the engagement mechanism for the fingers as suggested by Weisenburgh in order to facilitate alignment of the components of the assembly by providing a stop mechanism (see paragraph [0071]), and because such a modification merely involves substituting one known finger engagement mechanism from a known seal assembly for another known finger engagement mechanism from another known seal assembly without any unpredictable results. Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to provide multiple, corresponding protrusions for each finger in order to provide additional rotation-limiting capability, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, and 13 of U.S. Patent No. 10,558,662 (Holsten) in view of Smith. 
Regarding claim 2 of the present application, claim 1 of Holsten claims a seal assembly for use with a surgical instrument, the seal assembly comprising: a housing;  a return spring positioned at least partially within the housing and including a collar portion and a plurality of spokes, the plurality of spokes extending radially outward from the collar portion; and a septum seal positioned at least partially within the return spring, the septum seal including an orifice, a surface including a plurality of apertures, a wall extending from the surface, and a peripheral seal extending from the wall and extending proximally of and in contact with a proximal edge of the collar portion of the return spring, the orifice configured to provide a seal about a portion of an instrument inserted therethrough, wherein the plurality of spokes of the return spring are configured to bias the septum seal toward a radial center of the housing (bold shows language corresponding to claim 2 of the present application).
Claim 1 of Holsten fails to disclose wherein a proximal-most edge of the peripheral seal is positioned proximally of a proximal-most portion of each spoke of the plurality of spokes.  However, Smith discloses a seal assembly including a septum seal (30/102) and a return spring (106), wherein the return spring includes a plurality of spokes (106) extending radially outward from a collar portion (102) (see Figs. 1 and 2 and paragraphs [0044] and [0048]), and wherein a proximal-most edge of a peripheral seal (110) is positioned proximally of a proximal-most portion of each spoke of the plurality of spokes (see Figs. 1 and 3).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the spokes such that a proximal-most edge of a peripheral seal is positioned proximally of a proximal-most portion of each spoke of the plurality of spokes as such a spokes configuration still allows the septum seal to be biased to a centered position along a longitudinal axis coaxial with a cannula to facilitate insertion of a surgical instrument through the cannula and allows the septum seal to float to allow for easier insertion of a surgical instrument into the seal (see Smith, paragraphs [0044], [0050], [0088]). 
Claims 3, 5, 6, 8, 9, 12, 13, and 14 of the present application correspond to claims 2-4, 7, 8, 12, 13, and 5 of Holsten, respectively.  
Claim 4 of the present application recites language from claim 1 of Holsten (septum seal includes “a surface including a plurality of apertures”).
Claim 7 of the present application recites language from claim 1 of Holsten (“a return spring positioned at least partially within the housing”) and claim 6 of Holsten (“wherein the housing is configured to limit angulation of the septum seal with respect to the housing”).  
Allowable Subject Matter
Claims 15-18 are allowed.  Claims 19 and 20 would be allowable if amended to overcome the claim objections.  
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments regarding claims 2-9 and 11-14 filed May 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the Remarks that Franer and Smith fail to disclose a proximal-most edge of the peripheral seal positioned proximally of a proximal-most portion of each spoke.  The examiner agrees with regard to Franer but disagrees with regard to Smith.  In Smith, a proximal-most edge of a peripheral seal (110) is positioned proximally of a proximal-most portion of each spoke (106) of the plurality of spokes (see Figs. 1 and 3)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773